              Case 3:18-cv-05747-RSM Document 35 Filed 08/03/20 Page 1 of 2




1                                       U.S. DISTRICT COURT JUDGE RICARDO S. MARTINEZ

2

3

4

5
                            UNITED STATES DISTRICT COURT FOR THE
6                             WESTERN DISTRICT OF WASHINGTON
                                      TACOMA DIVISION
7
     GARRY WAYNE RUCKER II,
8                                                      Case No. 3:18-CV-05747- RSM
9                       Plaintiff,
                                                       ORDER FOR ATTORNEY FEES
10                          v.                         UNDER 42 U.S.C 406 (B)

11   COMMISSIONER, SOCIAL SECURITY
     ADMINISTRATION
12
                       Defendant.
13

14

15          Pursuant to U.S.C. § 406(b), the Court determines and orders as part of it’s Judgment

16   $15,560.00 as a reasonable fee for attorney Nancy J. Meserow’s representation of Plaintiff in this
17   proceeding. The Commissioner shall certify $15,560.00, less EAJA fees previously paid in the
18
     amount of $10,654.56, for a net amount of $4,905.44, for payment to Plaintiff's attorney Nancy J.
19
     Meserow out of, and not in addition to, the amount of past-due benefits to which the claimant is
20
     entitled by reason of the Court’s Judgment.
21
            When issuing the 406(b) fee check to Ms. Meserow, the Agency is therefore directed to
22

23   subtract the amount actually paid as EAJA fees, which totals $10,654.56, and send to Ms.

24   Meserow the balance remaining of the $15,560.00 attorney fees hereby ordered, by check

25   payable to Ms. Meserow in the amount of $4,905.44, and said check shall be mailed to:

                                                                   Law Office of Nancy J.Meserow
                                                                   7540 S.W. 51st Ave.
     ORDER FOR 406(b) fees, Rucker v Com. Soc. Sec.                Portland,OR 97219
     3:18-CV – 05747-RSM                                           (503) 560-6788
              Case 3:18-cv-05747-RSM Document 35 Filed 08/03/20 Page 2 of 2




1           Nancy J. Meserow
            Law Office of Nancy J. Meserow
2           7540 SW 51st Avenue
            Portland, OR
3           97219
4

5            Any withheld amount then remaining should be released to Plaintiff by Defendant as

6    soon as practicable.

7           IT IS SO ORDERED this 3rd day of August, 2020.
8

9

10

11                                              A
                                                RICARDO S. MARTINEZ
12                                              CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                 Law Office of Nancy J.Meserow
                                                                 7540 S.W. 51st Ave.
     ORDER FOR 406(b) fees, Rucker v Com. Soc. Sec.              Portland,OR 97219
     3:18-CV – 05747-RSM                                         (503) 560-6788
